Citation Nr: 1120863	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his diabetes mellitus, type II, due to his herbicide exposure in Thailand and the Philippines.  He also asserts that service connection is warranted, to include as secondary to his diabetes mellitus, type II, for hypertension, peripheral neuropathy of the upper and lower bilateral extremities, and erectile dysfunction.  

At the April 2011 video conference hearing, the Veteran reported serving on temporary duty (TDY) in Udorn, Thailand and for one year of permanent change of station (PCS) in Thailand.  En route to Udorn, he noted landing in Da Nang, Vietnam for a short period.  While in Thailand, his duties included taking aircraft to the trim pads at the very end of the runway, which was by the fence on the perimeter.  He explained that there was no vegetation of any sort on the perimeter.  The Veteran also reported serving TDY in the Philippines for 18 months, in which he was on alert duty for 24 hours every other day at the end of the runway where, again, there was no vegetation.  

Pursuant to 38 U.S.C.A. § 1116(a)(2) (West Supp. 2010); 38 C.F.R. § 3.309(e) (2010), diabetes mellitus, type II. is one of the diseases which have be presumed to be associated with herbicide exposure during service in Vietnam.  However, the record does not have that the Veteran had service in Vietnam.  Service in Vietnam for purposes of applying the herbicide exposure presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010).  In fact, on May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

In addition, the Federal Circuit held that 'service in Vietnam' will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, supra.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  

In this case, although the Veteran testified at the April 2011 hearing that he landed in Da Nang, Vietnam for a short period en route to Udorn, Thailand, his main contention is that he was exposed to herbicide agents while in Thailand and the Philippines.  He has indicated that he was stationed at Korat Air Base in Thailand.  The service personnel records include an Officer/Airman Separation Record which notes that his assignment history included being stationed at Korat RTAFB, Thailand from December 1972 to January 1974.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era,' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, 'Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.'  The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).   

The Board has reviewed the claims file and notes that the RO has taken steps to determine whether the Veteran served in Vietnam.  In fact, a November 2005 response from the Personnel Information Exchange System noted the inability to determine whether or not the Veteran had in-country service in Vietnam.  However, to date, the RO has not attempted to verify the Veteran's claimed exposure to herbicide agents in Thailand or the Philippines, to include sending a request to JSRRC for verification.  See VA Fast Letter 09-20.  

Furthermore, the Board notes that the Veteran reported at the April 2011 video conference hearing that he seeks treatment, in pertinent part, for his blood pressure from a private physician, Dr. Rahman; however, such records are absent from the Veteran's claims file.  Since VA has notice of outstanding private treatment records that are relevant to the issue of entitlement to service connection for hypertension, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Thereafter, in light of all the evidence of record, the AMC/RO must readjudicate whether the Veteran was exposed to herbicides while serving in Thailand and/or the Philippines, and thus, whether service connection is warranted for the claims on appeal.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records regarding the Veteran's blood pressure from the private physician, Dr. Rahman, identified by the Veteran at the April 2011 video conference hearing.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  The AMC/RO should undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20, and send a request, if deemed necessary, to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand and/or the Philippines based on the information of record.  All documentation of such efforts and responses should be added to the claims file.  The RO/AMC should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






